Order entered June 5, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01636-CV

                          CURBED.COM, LLC, ET AL., Appellants

                                               V.

                        DR. RICHARD MALOUF, ET AL., Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06268-C

                                             ORDER
        We GRANT appellants’ May 23, 2014 motion for judicial notice of court filings in other

cases. Judicial notice is taken of the following two documents attached to appellants’ motion

and filed in:

        1.      Cause No. D-1-GV-12-000863 in the 126th Judicial District of Travis County:

                   •   Malouf Defendants’ Motion to Dismiss and Motion for Attorney’s Fees;
                       and

        2.      Cause No. 03-14-00036-CV in the Third District Court of Appeals:

                   •   Brief of Appellants

                                                      /s/   ADA BROWN
                                                            JUSTICE